PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Glass, Harry
Application No. 14/589,992
Filed: 5 Jan 2015
For: Vortex Mixing Baffle

:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition filed February 18, 2021, which is being treated as a renewed petition under 37 CFR 1.137(a) to revive the application.  

The petition under 37 CFR 1.137(a) is DISMISSED.

On July 15, 2016, the Office mailed a non-final Office action, which set a shortened statutory period for reply of three (3) months from the date of the Office action.  Applicant did not obtain any extensions of time under the provisions of 37 CFR 1.136(a). In the absence of the filing of a timely and proper reply, the application became abandoned on Tuesday, October 8, 2016. On January 27, 2017, the Office mailed a Notice of Abandonment.  On January 29, 2021, applicant submitted a petition under 37 CFR 1.137(a) to revive the application, a petition under 37 CFR 1.182 for expedited consideration of the matter, petition fees totaling $630, a reply to the Office action, and a statement of unintentional delay. On January 29, 2021, the Office mailed a decision granting the petition to expedite and dismissing the petition to revive. In the decision of January 29, 2021, the Office required applicant to provide additional information because there was a question whether the delay was unintentional. On February 18, 2021, applicant filed the present renewed petition under 37 CFR 1.137(a) and a statement explaining the period of delay.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: 

The required reply to the outstanding Office action (unless previously filed);
The petition fee as set forth in 1.17(m); and,
A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The present renewed petition does not met requirement (3) above and fails to satisfy 37 CFR 1.137(b)(4). 

On renewed petition, applicant explains:

As for the first period of time, the Applicant asserts that the original abandonment was unintentional. This was the result of several factors. First, the Applicant is new to the patent process and believed that the application was in good standing. Second, the Applicant submits that while there were attempts by this law firm to properly inform the client of the Office Action Dated July 15, 2016 they were never received by the Applicant. Third, upon calling the law firm on October 2, 2020, the Applicant was informed of the status of the Application and took immediate steps to revive the Application.

Petition, 02/18/2021, pp. 1-2

Applicant has not provided an explanation regarding the entire period of delay. In particular, applicant has not described the circumstances that transpired between July 15, 2016 and October 2, 2020. Applicant has not explained what steps were taken to contact the client and why the client did not maintain any communication with the firm for a period of over 4 years. Applicant must state if this lack of communication was a deliberate choice by applicant not to prosecute the application and permit the application to become abandoned.

When addressing the delay, petitioner is reminded that where the petitioner deliberately permits an application to become abandoned (e.g., due to a conclusion the claims are unpatentable, a rejection in an Office action cannot be overcome, or the invention lacks sufficient commercial value to justify continued prosecution), the abandonment of such application is considered to be a deliberately chosen course of action, and the resulting delay cannot be considered as “unintentional” within the meaning of 37 CFR 1.137. See In re Application of G, 11 USPQ2d 1378, 1380 (Comm’r Pat. 1989). Similarly, an intentional course of action is not rendered unintentional when, upon reconsideration, the applicant changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.137, regardless of the circumstances that originally resulted in the abandonment of the application. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the response in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

Any request for reconsideration of this decision must be filed within TWO (2) MONTHS from the mail date of this decision.  Extensions of time are permitted under 37 CFR 1.136(a). No additional petition fee is required. Any renewed petition under 37 CFR 1.137(a) must include a statement showing the entire period of delay is unintentional as described above.  



Further correspondence with respect to this matter should be addressed as follows:

By mail:	Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:	(571) 273-8300
Attn: Office of Petitions

By hand:	Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By Internet:	EFS-Web

Telephone inquiries related to this decision may be directed to the undersigned at (571) 272-3211.

/CHRISTINA T DONNELL/Attorney Advisor, OPET